Judgment unanimously reversed, on the law and on the facts, and the complaint dismissed, with costs. Plaintiff, while in the course of leaving defendant’s motion picture theatre, collided with another patron in the inner lobby. The accident occurred on a week night, when a second-run picture was being exhibited, and defendant had no reason to anticipate a large audience. In fact, the highest estimate given during the trial, one that was patently excessive, was that the theatre was filled to half its capacity. We need not comment on the equivocal and unsatisfactory testimony of plaintiff and the witnesses she produced. Giving full credence to their account of the manner in which the accident occurred, the incident could not reasonably have been anticipated by defendant. There was no showing that the supervision under the circumstances was inadequate, that the lobby in fact was dangerously crowded, or that all reasonable protective measures that could have been provided by defendant would have averted the sudden bumping of the heads of plaintiff and another patron that gave rise to this lawsuit. Concur — Botein, P. J., Breitel, McNally, Stevens and Bergan, JJ.